IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRANDON DUNNELL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2011

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 28, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Brandon Dunnell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the June 13, 2013, judgment and

sentence in Duval County Circuit Court case number 16-2013-CF-000120-AXXX-

MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided

to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P.

9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.